Citation Nr: 1722771	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-49 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from October 1943 to January 1946 and was awarded three Bronze Stars as well as a Purple Heart.  The Veteran died in June 2015.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a  September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In January 2017, the appellant filed a Motion to Advance on the Docket (AOD) due to her age.  As she is over 75 years of age, the AOD Motion is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2015.
 
2.  Treatment for the Veteran's service-connected left ankle disability caused or substantially contributed to his death.  


CONCLUSION OF LAW

The Veteran's service-connected disability caused or materially contributed to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the cause of the Veteran's death, which his July 2015 Certificate of Death lists as chronic renal failure due to, or as a consequence of, osteoporosis.  The Certificate of Death also noted that he had both disabilities for years.  The appellant contends that the Veteran's death is related to his treatment for his service-connected left ankle disability.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Board finds the evidence is at least in equipoise.  In this regard, there are opinions of record both for and against the claim. 

Weighing in favor of the claim is an August 2015 letter from Dr. R. B., the Veteran's (private) primary care physician, and two medical journals linking steroid treatment to immune suppression and/or osteoporosis.   

In an August 2015 letter from Dr. R. B., the Veteran's primary care physician opined that the Veteran was treated with a steroid for his service-connected disability and the steroid materially hastened the Veteran's death as it blunted the Veteran's immune response.  Dr. R. B. explained that he had treated the Veteran for 15 years prior to the Veteran's death.  Dr. R. B. acknowledged that the steroid was initially prescribed for treatment of the Veteran's non-service connected rheumatoid arthritis but that every time Dr. R. B. tried to wean the Veteran off of the steroid, the Veteran's service-connected left ankle disability would flare up and the Veteran would beg to be put back on the prednisone.  Dr. R. B. noted that the Veteran "needed" to be treated with the steroid.  The Board interprets Dr. R. B.'s explanation as indicating that at the point when the steroid treatment was no longer needed for the rheumatoid arthritis, steroid treatment was continued for the service-connected left ankle disability.  Dr. R. B. explained that following steroid treatment for the left ankle, the Veteran developed worsening chronic kidney disease, was hospitalized, and did not recover.  Dr. R. B. also noted an example of the Veteran's suppressed immune response in his discussion of a contusion the Veteran experienced in the year prior to his death that did not heal but rather progressed despite excellent wound clinic treatment.  

Also of record is a medical journal article detailing the side effects of prednisone, including increased susceptibility to infections and osteoporosis.  See http://www.hopkinsvasculitis.org/vasculitis-treatments/prednisone/.  

In October 2016, the appellant's representative also cited another medical journal article linking prednisone to osteoporosis.  See http://www.mayoclinic.org/diseases-conditions/rheumatoid-arthritis/expert-answers/osteoporosis-prednisone/FAQ-20057843.  

Weighing against the claim is the September 2015 VA opinion.  The VA examiner opined that it was less likely than not that the Veteran's service-connected left ankle disability caused or contributed substantially to the Veteran's death.  The examiner explained that the Veteran's steroid treatment was for the non-service connected rheumatoid arthritis and not the service-connected left ankle.  The examiner also noted that the Veteran's renal failure could have been worsened by infection but that there was no evidence in the record of that happening.  

The Board finds that the evidence is at least in equipoise.  In this regard, the Board acknowledges that the VA treatment records indicate that a private rheumatologist initially prescribed the Veteran's steroid treatment for the non-service connected rheumatoid arthritis.  See e.g. October 2013 VA outpatient treatment record.  However, the Board has no reason to doubt the positive opinion from Dr. R. B. who observed the Veteran for many years and reported that at the point at which the Veteran could have been weaned from the steroid, Dr. R. B. prescribed the steroid due to left ankle pain.  To the VA examiner's point that there was no evidence of infection in the record, Dr. R. B. indicated that the Veteran had significant infection in his left lower extremity following continued steroid use for the left ankle, and that he also suffered from worsening chronic kidney disease following such steroid use.  Moreover, Dr. R. B. provided complete rationale for the opinion and Dr. R.B.'s opinion is supported by the medical literature of record.  Thus, the Board affords Dr. R. B.'s opinion a high probative value.  

Further, the September 2015 VA examiner based the negative opinion primarily on the assertion that the steroid treatment was for the non-service connected rheumatoid arthritis and not the left ankle disability.  However, in reaching this conclusion, the VA examiner did not address Dr. R. B.'s explanation that the steroid treatment was continued for the left ankle after it was no longer needed for rheumatoid arthritis.  Because the VA examiner did not address this significant point critical to the basis of the claim, the Board finds the opinion is not adequate. 
Moreover, the VA examiner did not address the Johns Hopkins medical journal article regarding the relationship between prednisone and osteoporosis, as specifically requested by the AOJ.  For all these reasons, the Board assigns the September 2015 VA opinion only a limited probative value.  

Based on the foregoing, the Board resolves doubt and finds the evidence is at least in equipoise as to a finding that the Veteran's treatment for the service-connected left ankle blunted his immune system such that it worsened his chronic kidney disease and/or caused his osteoporosis, to the point of causing his death.  In this regard, the Board also places a high probative value on the Veteran's Certificate of Death which listed the immediate cause of death as chronic kidney disease due to, or as a consequence of, osteoporosis.  

Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


